Citation Nr: 9903853	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  87-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for anosmia.

2.  Entitlement to service connection for psychogenic pain 
disorder.

3.  Entitlement to an increased rating for burn scars of the 
left thigh with neuropathy, currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for burn scars of the 
right thigh with neuropathy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1960 to May 1961 and subsequent periods of active duty for 
training, including a period from July 14, 1962 to July 28, 
1962.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC. 

The Board remanded the veteran's claims for further 
development in June 1995.  A new claim, for an increased 
rating for post-traumatic stress disorder, was rendered moot 
when the RO granted the veteran a 100 percent rating for that 
disorder in a September 1997 rating action.


REMAND

The veteran seeks service connection for anosmia and for a 
psychogenic pain disorder.  He also seeks increased ratings 
for burn scars of the thighs with neuropathy.  In January 
1997 the veteran's representative wrote to the RO noting that 
the veteran requested a hearing before a hearing officer.  
The veteran has not been provided the requested hearing.

The June 1995 Board decision instructed that the veteran be 
provided a VA neurology examination.  The veteran was 
examined by a VA dermatologist in June 1997.  The VA 
dermatologist recommended that the veteran be examined by a 
neurologist.  The veteran has yet to be examined by a VA 
neurologist since the June 1995 Board decision.

In a September 1995 notice of disagreement, the veteran 
requested that the RO obtain and consider all VA medical 
treatment records dated from October 1986 to July 1995.  The 
record does not indicate that all such records have been 
requested.

In a December 1998 informal hearing presentation, the 
veteran's representative requested that the veteran be 
provided separate disability ratings for his burn scars on 
his thighs, and for the neuropathy the veteran experiences as 
a result of the burn scars.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain copies of all 
treatment records of the veteran from the 
Washington DC VA Medical Center dated 
from October 1986 to July 1995, and from 
March 1997 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then, with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran, which have not been previously 
secured.

3.  After associating with the file all 
records obtained pursuant to the above 
directives, the RO should arrange for the 
veteran to undergo VA dermatology and 
neurology examinations, by board 
certified specialists, if available, to 
determine the nature and extent of the 
veteran's service-connected burn scars 
with neuropathy.  All current 
manifestations of the burn scars and 
neuropathy should be identified.  The 
neurological examiner should identify the 
specific nerves involved and distinguish 
the manifestations of the service-
connected neuropathy from any other 
current manifestations of the burn scars.  
All indicated tests and studies should be 
performed.  The claims folder must be 
made available to the examiners for 
review.

4.  After the above actions have been 
completed, the RO should schedule the 
veteran for a hearing before a hearing 
officer at the RO.

5.  Then, the hearing officer should 
undertake any other indicated development 
and readjudicate the issues on appeal, to 
include consideration of whether the burn 
scars and neuropathy should be separately 
rated.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case and be given an appropriate opportunity 
to respond thereto.  The veteran should be informed of the 
requirements to perfect an appeal with respect to any new 
issue addressed in the supplemental statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

 
		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


